[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
The court has before it the plaintiff's objection to the defendant's Second Request to Revise and his objection to the defendant's Motion for Default for Failure to Plead (See Memorandum of Decision October 27, 1992 Lewis, J.).
The court overrules the plaintiff's objection (opposition by) to the Second Request to Revise dated June 21, 1991.
The court sustains the plaintiff's objection to the defendant's Motion for Default for failure to plead and denies the motion for default.
SANDRA V. LEHENY, JUDGE